Citation Nr: 0912975	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  03-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed asbestos-
related lung disease.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from June 1943 to March 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision.  

In February 2006, the Board remanded the case to the RO for 
additional development of the record.  

In June 2006, the Board denied the Veteran's claim.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court), which issued an October 
2007 Order, granting the parties' Joint Motion for Remand, 
vacating the Board's decision and remanding the case for 
compliance with the terms of the Joint Motion.  

The case was remanded to the RO in April 2008, for additional 
development of the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a) (2).



FINDING OF FACT

The currently diagnosed interstitial lung disease is shown as 
likely as not be due to manifestations exhibited by the 
Veteran while in active service during World War II.   




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by interstitial pulmonary changes is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


Criteria for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  
Also, an opinion by VA's Office of General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure. M21-1, Part 
VI, 7.21(b) (2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  

Many of these people have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  

Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.


Entitlement to service connection

In the recent Joint Motion, the parties agreed that the Board 
should address an August 2002 statement by Dr. Jose Armonio, 
Jr., who noted that the Veteran had been diagnosed with 
pulmonary asbestosis, a September 2004 statement by Dr. 
Armonio who noted that the Veteran had asbestosis, and a July 
2003 examination report that noted, as part of the 
impression/plan section of the report, that the Veteran had 
asbestos-related lung disease including interstitial lung 
disease.  

The Board remanded the case and requested an opinion 
regarding these reports.  A VA examiner in January 2009 
reviewed the evidence and concluded that it was more likely 
than not that the Veteran had asbestosis.  

In this case, the service treatment records are negative for 
complaints or findings of a lung disorder.  The separation 
examination performed in March 1946 reported that his lungs 
were normal.  A chest X-ray study was negative.

However, the Veteran has reported that, while serving aboard 
the USS Method and the USS Midway, he fixed asbestos around 
water and steam pipes and sprinkler systems.  

The Veteran also reported working with asbestos in confined 
areas with no protection.  The Board notes that the Veteran's 
notice of separation reflects service aboard the USS Method 
and Midway.  

The service personnel record reflects that he served as a 
ship-fitter.  In the Veteran's initial claim received in 
August 2000, the Veteran indicated "asbestos exposure USS 
Midway."  

In a June 1956 VA asbestos qualification evaluation, it was 
noted that the Veteran "ha[d] not been assigned to a position 
which require[d] medical qualifications yearly."  

The postservice private medical records show that, in 1997, 
the Veteran complained of a chronic cough.  He was eventually 
diagnosed with chronic obstructive pulmonary disease (COPD) 
with a history of asbestos exposure.  As noted, the diagnosis 
is now asbestosis.  

In reviewing the Veteran's post service employment history, 
the record shows significant exposure to asbestos.  

In a statement received in September 2002, the Veteran 
outlined his employment history of exposure to asbestos.  He 
indicated that from 1946 to 1959, he worked as a maintenance 
and steam pipe welder using asbestos products without the 
benefit of respirators or concern for exposure.  

From 1959 to 1970, the Veteran reported having employment as 
a welder and welding supervisor that required the use of 
asbestos blankets without protection.  

Finally, from 1970 to 1989, the Veteran was employed as a 
boiler tender and plant supervisor where he sustained further 
exposure to asbestos without the use of asbestos protection.  

In three separate occupational health questionnaires dated in 
approximately 1993 or 1994, the Veteran indicated that he had 
started smoking at age 12 and quit at age 55. He also 
reported exposure to asbestos at the age of 20.  

The record contains different opinions the likely etiology of 
the claimed lung disorder.  The VA outpatient record dated in 
April 2001 show that the Veteran complained of shortness of 
breath.  The examining A VA physician commented that this was 
a result of age-related decline in lung function combined 
with his past smoking history.  

In July 2005, the Board referred this case for a Medical 
Opinion from the Veterans Health Administration (VHA).  In 
October 2005, the specialist noted that the Veteran's claimed 
asbestos exposure was sufficient to have placed him at risk 
for the development of asbestosis and/or asbestos-related 
lung disease.  His family history and allergies were noted to 
be non-contributory.  

The reviewer noted a 30 pack-year history of cigarette 
smoking and summarized the pertinent laboratory findings 
dating back to 2000.  

The specialist noted that the existence of multiple sub-
pleural blebs that had been described by CT scan were found 
to be consistent with the effects of the 30 pack years of 
cigarette smoking and not related to asbestos exposure.  

The specialist opined that the medical evidence did not 
support a diagnosis of asbestosis-related lung disease or 
show evidence of COPD by lung function testing.  The Veteran 
was noted to have evidence of cardiac disease that was likely 
responsible for his complaint of dyspnea with exertion.  

The Veteran underwent VA examination in July 2008.  The 
physician noted the pertinent medical history.  The examiner 
concluded that the Veteran did not have asbestos-related 
disease at that point.  He also indicated that if the Veteran 
did develop asbestos-related disease in the future, it was 
more than likely that it developed from his jobs in private 
industry.  The Veteran was noted to potentially have had a 5-
year exposure to asbestos while in the Navy whereas he was 
exposed to it for 35 years in the private sector.  

In an October 2008 statement, the Veteran's private physician 
opined that asbestos exposure might have contributed to his 
COPD and interstitial lung disease.  

In a January 2009 addendum, the VA physician who examined the 
Veteran in July 2008, conceded the diagnosis of asbestosis, 
but reiterated that it was more than likely that it developed 
from his private industry career.  

In this case the VA physician seems to rest his conclusion 
upon the amount of time that the Veteran was exposed to 
asbestos; however, as pointed out above, the time length of 
exposure is not material, as individuals with relatively 
brief exposures of less than one month have developed 
asbestos-related disorders.  VA Adjudication Procedure 
Manual, M21-1, Part VI, 7.21(b) (2).  

As two physicians have indicated that the Veteran's lung 
disease is a result of asbestos exposure, plus the Veteran's 
medical history, the Board finds that the evidence is at 
least in equipoise in showing that the Veteran's current lung 
disease as likely as not was due to a pattern exposure to 
pathogens including asbestos that began with his service in 
World War II.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for interstitial pulmonary disease is 
warranted.  


ORDER

Service connection for interstitial lung disease is granted.  


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


